Case 20-69518-wlh        Doc 25   Filed 12/10/20 Entered 12/10/20 13:10:00      Desc Main
                                  Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA –
                                ATLANTA DIVISION

 IN RE:                                              CASE NO. 20-69518-wlh

 CHUDNEY OLIVER,                                     CHAPTER: 13

               Debtor.                               JUDGE: HONORABLE CHIEF JUDGE
                                                     WENDY L. HAGENAU
 U.S. BANK NATIONAL ASSOCIATION, AS                  CONTESTED MATTER
 TRUSTEE FOR RESIDENTIAL ASSET
 SECURITIES CORPORATION, HOME
 EQUITY MORTGAGE ASSET-BACKED
 PASS-THROUGH CERTIFICATES, SERIES
 2007-KS2,

               Movant,
 v.

 CHUDNEY OLIVER, Debtor
 NANCY J. WHALEY, Trustee,

               Respondent(s).


                 NOTICE OF WITHDRAWAL OF PROOF OF CLAIM (#6)

       NOTICE IS HEREBY GIVEN that the Proof of Claim filed by U.S. Bank National

Association, as Trustee for Residential Asset Securities Corporation, Home Equity Mortgage

Asset-Backed Pass-Through Certificates, Series 2007-KS2 on September 30, 2020, and assigned

as Claim Number 6, is hereby withdrawn, without prejudice.



                                                   Andrew H. McCullen, Bar No.: 872658
                                                   Attorney for Movant
                                                   Aldridge Pite, LLP
                                                   Fifteen Piedmont Center
                                                   3575 Piedmont Road, N.E., Suite 500
                                                   Atlanta, GA 30305
                                                   Phone: (404) 994-7400
                                                   Fax: (619) 590-1385
                                                   Email: amccullen@aldridgepite.com
Case 20-69518-wlh       Doc 25     Filed 12/10/20 Entered 12/10/20 13:10:00              Desc Main
                                   Document      Page 2 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA –
                                 ATLANTA DIVISION

  IN RE:                                                 Case No. 20-69518-WLH

  CHUDNEY OLIVER,                                        Chapter 13

                 Debtor.



                                 CERTIFICATE OF SERVICE

   I, the undersigned, hereby certify under penalty of perjury that I am, and at all times hereinafter

mentioned, was more than 18 years of age, and that on December 10, 2020 , I served a copy of

Notice of Withdrawal of Proof of Claim which was filed in this bankruptcy matter on

December 10, 2020, in the manner indicated:

The following parties have been served by the Court by the virtue of their participation in
the CM/ECF system:

 Richard K. Valldejuli, Jr.                        U.S. Trustee

 Nancy J. Whaley



The following parties have been served via U.S. First Class Mail:
 Chudney Oliver
 2446 Ridgelake Drive
 Villa Rica, GA 30180




        December 10, 2020                                   ______________________________
Case 20-69518-wlh   Doc 25   Filed 12/10/20 Entered 12/10/20 13:10:00   Desc Main
                             Document      Page 3 of 3
